In a child support *1057proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Hepner, J.), dated September 13, 2006, which sustained the mother’s objections to an order of the same court (Milsap, S.M.), dated May 11, 2006, which, after a hearing, granted the father’s petition for a downward modification of his child support obligation.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order dated September 13, 2006 has been rendered academic by the issuance of a subsequent order dated October 31, 2006 establishing the father’s child support obligations retroactive to the date of his application for a downward modification. Rivera, J.P., Spolzino, Florio and Angiolillo, JJ., concur.